Case 1:16-cv-00091-RGA Document 94 Filed 02/05/19 Page 1 of 2 PageID #: 2535



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

JOSEPH D. STERN                               )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       C.A. No. 16-91 (RGA)
                                              )
GLOBUS MEDICAL, INC.                          )
                                              )
               Defendant.                     )


                            STIPULATED NOTICE OF DISMISSAL

       Plaintiff Stern and Defendant Globus Inc. (“Globus”), by and through their respective

attorneys, hereby file this Stipulated Dismissal as to Stern’s claims against Globus, and Globus’s

counterclaims against Stern.

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Stern

and Defendant Globus, Inc. hereby stipulate, through their respective attorneys, that Stern’s claims

against Globus shall be and are dismissed with prejudice in their entirety, and that Globus’s

counterclaims against Stern shall be and are dismissed with prejudice in their entirety. Stern and

Globus further stipulate that each party shall bear its own costs and attorneys’ fees.

Dated: February 5, 2018


    /s/ Kenneth L. Dorsney                        _     /s/ Adam W. Poff
 Kenneth L. Dorsney (#3726)                           Adam W. Poff (#3990)
 MORRIS JAMES LLP                                     Robert M. Vrana (#5666)
 500 Delaware Avenue, Suite 1500                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
 Wilmington, DE 19801                                 Rodney Square
 (302) 888-6800                                       1000 N. King Street
 kdorsney@morrisjames.com                             Wilmington, DE 19801
                                                      (302) 571-6600
 Attorneys for Plaintiff                              apoff@ycst.com
 Joseph D. Stern                                      rvrana@ycst.com

                                                      Attorneys for Defendant Globus Medical, Inc.
Case 1:16-cv-00091-RGA Document 94 Filed 02/05/19 Page 2 of 2 PageID #: 2536




SO ORDERED this ____ day of February, 2019.

                                              ____________________________________
                                                 United States District Court Judge
23312146.1
